DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: image generating unit, in claims 1 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates that the image generating “unit” comprises an image processing unit, an internal buffer, a CPU, a RAM a ROM and a communication interface in ¶ [26]. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiichiro Oku (US 20080180470 A1) in view of Katsuyuki Takahashi (US 20080239380 A1).

Regarding claim 1, Oku discloses an image forming apparatus (¶ [13]) comprising: 
an image generating unit (Fig. 6 numeral 116) configured to generate image data (¶ [13]); 
an image forming unit (Fig. 10 numeral 50) configured to control image formation based on the image data (¶ [13]); 
a storage unit (Fig. 10 numeral 118) that is provided between the image generating unit and the image forming unit and temporarily stores the image data (¶ [96]); 
a first connecting unit that connects the image generating unit and the storage unit (Fig. 6 numeral 151); and 
a second connecting unit that connects the storage unit and the image forming unit (Fig. 6 numeral 152).
Oku fails to explicitly disclose the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency.
Takahashi, in the same field of endeavor of an image forming apparatus which adjusts rendering and image forming speeds for print efficiency (Abstract), teaches the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency (¶ [113] transfer of data to HDD slowed while data transfer to the printer is sped up).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency to prevent print buffer overflow of data in the storage area and execute processing and printing in parallel which improves printer throughput.
Oku fails to explicitly disclose wherein when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit.
Takahashi teaches when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit (¶ [125] and ¶ [127-128]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit to determine the best course of action in printing image data to maintain the most efficient data workflow.

Regarding claim 2, Oku discloses the image forming apparatus according to claim 1, wherein the predetermined data amount is a data amount according to a ratio of the first operating frequency to the second operating frequency (see rejection of claim 1 wherein Takahashi teaches the data amount accumulated directly correlates to the first and second operating frequencies based on a threshold reached).

Regarding claim 3, Oku discloses the image forming apparatus according to claim 1 (see rejection of claim 1). 
Oku fails to explicitly disclose wherein the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency.
Takahashi teaches the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency (¶ [116]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency to maintain the most efficient data workflow thereby improving print throughput.

Regarding claim 7, Oku discloses the image forming apparatus according to claim 1, wherein when a data amount of the generated image data has reached another predetermined data amount, the image generating unit outputs the generated image data to the storage unit (¶ [17] print data for one line accumulated).

Regarding claim 8, Oku discloses a control method for an image forming apparatus that comprises 
an image generating unit configured to generate image data (see rejection of claim 1); 
a storage unit that temporarily stores the image data (see rejection of claim 1); and 
an image forming unit configured to control image formation based on the image data (see rejection of claim 1), the control method comprising: 
transferring the generated image data to the storage unit via a first connecting unit that connects the image generating unit and the storage unit and operates at a first operating frequency (see rejection of claim 1); 
temporarily storing the transferred image data in the storage unit (see rejection of claim 1); and 
transferring the accumulated image data to the image forming unit via a second connecting unit that connects the image forming unit and the storage unit and operates at a second operating frequency higher than the first operating frequency when a predetermined data amount is accumulated in the storage unit (see rejection of claim 1).

Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 30, 2022